 In the Matter of WINE GROWERSGUILD, CENTRAL CELLARS LODI, EM-PLOYERandCOOPERATIVEWINERY AND BOTTLING PLANT WORKERSUNION (UNAFFILIATED), PETITIONERCase No. 20-RC-10.Decided March 11, 1948Sacramento Valley Associated Industries,byM11r.J. S. Norman,ofSacramento, Calif., for the Employer.Litts, Mullen & Perovich, by Messrs. Robert H. MullenandAnthonyN. Perovich,of Sacramento, Calif., for the Petitioner.Messrs.Wallace D. HendersonandNorman W. Smith,of Fresno,Calif., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Lodi,California, on December 16, 1947, before Leslie Lubliner, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard'- makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERWine Growers Guild, a California corporation, is engaged at Lodi,California, in the blending, bottling, and marketing of wines andother distilled products.During 1947, the Employer's purchasesexceeded $2,000,000, of which apps:oxiiuately 20 percent representedshipments from points outside the State of California.During thesame period the Employer's salesexceeded $1,000,000, of which about85 percent represented shipments to points outside the State.The Employer admits and we find that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.1Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members[Houston,Murdock, and Giay].76 N. L. R. B., No. 101.650 WINE GROWERS GUILDH. THE ORGANIZATIONSINVOLVED651The Petitioner is an unaffiliated labor organization claiming torepresent employees of the Employer.Distillery,Rectifying and Wine Workers Union, Local No. 45,herein called the Intervenor, is a labor organization affiliated withthe American Federation of Labor, claiming to represent employeesof the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in agreement with the parties, that all pro-duction and maintenance employees at the Lodi, California, opera-tions of the Employer, excluding watchmen,2 office and clerical em-ployees, professional employees, wine makers, champagne makers,3 andall supervisorsconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Wine Growers Guild, CentralCellars Lodi, of Lodi, California, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twentieth Region, and subject toSections 203:61 and 203.62, of National Labor Relations-Board Rulesand Regulations-Series 5, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-2 Although the parties agreed to exclude guards and to include watchmen in the bar-gaining unit,the record discloses that the Employer has only watchmen in its employ andthat they perform plant-protection duties.In view of the foregoing and for the reasonsset forth inMatter of C. P. Hill&Company,Inc,76 N. L. R. B., 158, we shall,contraryto the agreement of the parties,exclude watchmen from the unit.aThe Employer does not currently employ anyone in this category.*Any participant in the election may, upon its prompt request to, and approval thereofby, the Regional Director,have its name removed from the ballot. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to rein-statement, to determine whether they desire to be represented byCooperativeWinery and - Bottling Plant Workers Union (Unaffil-iated)-or by Distillery, Rectifying and Wine Workers Union, LocalNo. 45, A. IF. L., for the purposes of collective bargaining, or byneither.